Per Curiam,
Neither of the specifications of error involves any jurisdictional or other strictly legal question; nor does the record disclose any error or irregularity in the proceedings that would justify a reversal of the decree. The allegations of fact, upon which appellants rely are not sustained. The expediency of granting the prayer of the petitioners and erecting the territory in question into a borough was first duly determined and certified by the grand jury; and the correctness of their conclusion is fully vindicated by the facts afterward found by the learned master. In view of the facts thus established, the decree complained of was fully warranted.
There is nothing in either of the specifications of error that appears to require special notice. As was well said in Millville Borough, 10 Pa. C. C. Rep. 321, the question of necessity or expediency of incorporating a village and adjacent territory into a borough, does not depend so much upon the will of a majority of the freeholders residing outside the limits of the proposed borough, or upon the unanimous consent of those residing with*507in tbe proposed lines, as it does upon the fact that the advantages to the whole people, as a community, will overbalance the disadvantages. While it may be true in this case, that inclusion, within the borough limits, may not be immediately advantageous to a few, we think the established facts warrant the conclusion that, as to the entire community, the advantages of incorporation will greatly exceed the disadvantages.
Decree affirmed and appeal dismissed with costs to be paid by appellants.